ON APPELLANT’S MOTION FOR REHEARING
BELCHER, Judge.
Appellant again urges jury misconduct for a reversal because they were allowed to separate and talk with persons not members of the jury after the evidence had closed and during the preparation of the court’s charge.
In support of the motion for a new trial there appears in the record an agreed statement of facts which was also signed by the trial judge. The statement of facts recites:
“That on June 11, 1957, after the jury was selected and sworn, they were duly instructed by the court that they were not to discuss this case among themselves, nor to allow anyone to discuss it with them, nor were they to discuss it with anyone else, during the trial of the case. The court further instructed the jury that they would not be kept together during the trial of the case, but that they were to observe the instructions given. That they were not to discuss the case among- themselves until the proper time came for the final deliberations of the jury, to arrive at a verdict in the case. The court further specifically instructed the jury that if anyone attempted to discuss the case with them, that they were to report such action to the court immediately.”
The statement of facts does not show the occurrence of anything during the separation of the jury which was injurious or prejudicial to the rights of the appellant.
In the absence of proof in a misdemeanor case that by reason of the separation of the jury something illegal or injurious oc*611curred, from which injury was reasonably certain, it will be presumed that the separation was allowed in accordance with the statute and that the instructions given were obeyed. 4 Texas Juris., p. 55, Sec. 35; 1 Branch, 2nd, p. 576, Sec. 602; Donohue v. State, 90 Texas Cr. Rep. 541, 236 S.W. 86; Sinclair v. State, 152 Texas Cr. Rep. 212, 212 S.W. 2d 153.
The motion for rehearing is overruled.
Opinion approved by the Court.